Citation Nr: 9921574	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-41 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increase in a 50 percent rating for 
residuals of a fracture of the L1 vertebra (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to January 
1969.  

This matter initially came before the Board of Veterans Appeals 
(Board) from a June 1992 decision by the VA RO in Pittsburgh, 
Pennsylvania that denied an increased rating for service-
connected residuals of a fracture of the L1 vertebra (rated 10 
percent at that time), and from a September 1993 decision that 
denied service connection for a cervical spine disability.  In a 
March 1994 decision, the RO hearing officer held that the veteran 
was entitled to a 50 percent rating for his service-connected low 
back disability on the basis of severe limitation of motion of 
the lumbar spine (40 percent under Diagnostic Code 5292) with a 
demonstrable deformity of the L1 vertebral body (an additional 10 
percent under Diagnostic Code 5285).  The veteran has not 
withdrawn this issue from appellate status.


FINDINGS OF FACT

1.  A cervical spine disability first became manifest many years 
after active duty, was not caused by any incident of service, and 
was not caused or worsened by the veteran's service-connected low 
back condition.

2.  The veteran's residuals of a fracture of the L1 vertebra are 
manifested by demonstrable deformity of the body of L1 and 
arthritis with severe limitation of motion of the lumbar spine; 
he does not have ankylosis of the lumbar spine, abnormal mobility 
of the low back requiring a jury mast, or pronounced 
intervertebral disc syndrome of the lumbar spine.





CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
service- connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1998).

2.  The criteria for a rating in excess of 50 percent for 
residuals of a fracture of the L1 vertebra have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from January 1967 to January 
1969.  

During service the veteran injured his back and chest in a motor 
vehicle accident in March 1968.  He was admitted to Mercy 
Hospital in Johnstown, Pennsylvania where it was reported that 
that he had pain in the sternoclavicular joint on palpation with 
some local tenderness, and had acute pain in the upper lumbar 
spine.  X-rays of the lumbar spine showed a compression fracture 
of the L1 vertebra; X-rays of cervical spine were normal.  The 
hospital records note that there was no pain in cervical region.  
He was discharged from the hospital in April 1968 in a body cast. 
He was admitted to an Army hospital in April 1968, after a 
convalescence leave.  After treatment and additional 
convalescence leave, he was discharged to duty in July 1968 with 
a permanent physical profile.  The pertinent final diagnosis was 
fracture of L1, with no major nerve or artery involvement.  The 
hospital records contain no mention of neck complaints.  The 
December 1968 service separation examination noted no complaints 
of a neck condition, and clinical evaluation of the neck and 
spine was normal.  The veteran was released from active duty in 
January 1969.

On a June 1969 VA examination, the veteran had complaints of low 
back pain.  X-rays showed no abnormalities of the thoracic and 
lumbar spine.  There were no findings or complaints recorded 
relative to the cervical spine.  The diagnosis was old 
compression fracture of L1 with sensory changes.

In an August 1969 decision, the RO granted service connection and 
a 10 percent rating for residuals of a fracture of the L1 
vertebra.

On a May 1971 VA examination, there were no complaints or 
abnormal findings relative to the cervical spine.  The diagnosis 
was fracture of L1 with sclerosis.

In February 1981 the veteran was admitted to Conemaugh Valley 
Hospital with a 3-5 day history of severe acute cervical pain 
with headaches and neck stiffness.  The symptoms were of 
spontaneous onset without a history of trauma.  Examination 
showed marked cervical spasm.  X-rays revealed a normal cervical 
spine with some straightening.  He was treated with traction and 
medications, and after gradual improvement was discharged in a 
soft collar.  The diagnosis was acute cervical disc disease with 
fibromyositis.

Additional records from Conemaugh Valley Hospital show he was 
seen in 1984 and 1986 for left knee problems; no mention was made 
of neck or low back complaints.  

Outpatient treatment records from Dennis Eckels, D.O., show the 
veteran was seen for a variety of medical problems, including 
back complaints, beginning in 1988.  In November 1991 he was seen 
for complaints of neck pain radiating into his left arm.  It was 
reported that the pain started earlier that month when he was 
sitting down at work; he did not recall an injury.  

Outpatient treatment records from Richard A Schroeder, M.D., 
reflect that the veteran was seen in February 1992 for neck pain 
with radiculopathy which began with insidious onset October 1991.  
The veteran was unable to recall any specific injury.  An MRI 
showed a herniated disc at C6-C7.  

An evaluation of the veteran's neck condition later in February 
1992 by John Seeber, M.D., noted that the veteran reported that 
he had sustained an injury to the cervical area when he struck 
his head on a roof rail while working in the mines in October 
1991.  It was reported that the force of the blow caused him to 
fall to the ground.  The diagnoses were cervical strain and 
carpal tunnel syndrome.  

The veteran was evaluated by Jack Wilberger, M.D., at Allegheny 
General Hospital in April 1992 for his neck problems.  The 
veteran reported that he injured his neck in mid October 1991 
when he was working under a conveyor belt and lifted up and 
struck his head on the roof of the mine.  He said he felt a snap 
in his neck at that time.  

Medical records from Allegheny General Hospital show that the 
veteran was admitted in April 1992 for an anterior cervical 
diskectomy and fusion of C6-C7.  The medical records associated 
with that treatment note that the veteran had injured his neck in 
an employment accident approximately a year earlier.  Additional 
followup treatment records from Dr. Schroeder are contained in 
the claims folder.

On a May 1992 VA examination, the veteran reported that he had 
had increasing low back pain since the motor vehicle accident in 
service.  As additional history it was reported that that he 
recently had a disc removed from his cervical spine in an 
unrelated problem.  He had some point tenderness at the L2-L3 
level.  There was no obvious abnormality of posture or 
musculature of the lumbar spine.  He had forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 40 
degrees and rotation to 30 degrees without difficulty.  He had 
notable pain in the low back with straight leg raising to 30 
degrees bilaterally.  The diagnosis was history of L1 vertebral 
fracture with subsequent degenerative joint disease in the 
lumbosacral spine.

Outpatient treatment records from Orthopedic Specialties show the 
veteran was evaluated in August and September 1992 for continued 
neck symptoms after the April 1992 cervical spine surgery.  It 
was reported that that the veteran had initially sustained a neck 
injury when he ran into a roof while working in the mines on 
October 15, 1992.  In September 1992 the outpatient treatment 
records note that the veteran reported he had a lot of trouble 
from an old burst fracture of the L1 vertebra.

In a November 1992 evaluation of the veteran's low back by David 
Kraus, M.D., the veteran said that he had intensified back pain 
in the last few years.  X-rays showed an approximate 50 percent 
collapse of the L1 vertebra.  Motor examination of the lower 
extremities was entirely normal.  Deep tendon reflexes and 
straight leg raising were normal.  

A November 1992 lumbar myelogram and CT scan noted an old 
fracture of the L1 vertebral body.  A December 1992 MRI of the 
lumbar spine showed an old wedge fracture of L1, annular bulging 
at the L4-L5 and L3-L4 levels, no evidence of disc herniation, 
and degeneration of the lumbar discs.

Records from Henry Baldinucci, M.D., show he first saw the 
veteran in March 1993.  Medical history included the cervical 
spine laminectomy and the fracture of L1.  Dr. Baldinucci's 
records show treatment primarily for neck pain through 1993.  In 
September 1993, it was reported that the veteran was having low 
back pain.  Examination showed some mild tenderness on palpation 
at T12 to L2 and mild paravertebral muscle spasms.  The veteran 
had forward flexion to 20-30 degrees.

Outpatient treatment records from Dr. Schroeder in 1993 note 
treatment and findings relative to the cervical spine condition 
and to bilateral knee disorders.

On an August 1993 VA neurological examination, the veteran had 
complaints of low back pain that he said was a factor in stopping 
his employment 1-year earlier.  There was an area of hypoesthesia 
in the lower abdomen.  The examiner said there was no clear 
neurological dysfunction suggesting peripheral nerve damage.  The 
diagnoses were history of L1 fracture (complaints of numbness and 
discomfort could be consistent with a T12 nerve type root 
irritation with some compromise of these nerve roots), back spasm 
and decreased range of motion secondary to the fracture, and 
history of cervical disc disease, status post diskectomy.

On an August 1993 orthopedic examination, the veteran reported 
worsening low back pain over the last 5-10 years.  He had mild 
kyphosis at the thoracolumbar junction while standing.  Range of 
motion of the lumbar spine was forward flexion to 30 degrees, 
backward extension to 10 degrees, bilateral lateral flexion to 30 
degrees, and bilateral rotation to 45 degrees.  He had mild 
paraspinal muscle spasm with forward flexion.  There was no pain 
with palpation or with straight leg raising.  Following review of 
X-rays, the diagnosis was a L1 burst fracture with a kyphosis 
deformity, and evidence of hip flexor and quadriceps weakness.  

The veteran has submitted various written statements with regard 
to his claim for service connection for a cervical spine 
disability.  He has argued that direct service connection is 
warranted as the condition was caused by injury in the 1968 
vehicle accident in service (in which he sustained his service 
connected low back disability).  He has alternatively argued that 
secondary service connection is warranted for the cervical spine 
condition as the 1991 injury to the cervical spine was the result 
of inability to properly bend over (because of the service-
connected low back disorder).

At a February 1994 RO hearing, the veteran testified as to 
disabling manifestations of his service-connected low back 
condition.  He said he had to give up many activities because of 
low back pain, and was unable to, or had difficulty with, 
reaching over his head, bending over, reaching over his head, 
etc.  

In a March 1994 decision the RO hearing officer increased the 
rating for the low back disability to 50 percent, based on 40 
percent for severe limitation of the lumbar spine plus 10 percent 
for demonstable deformity of the L1 vertebral body.

The veteran underwent an epidural pain block at a VA Medical 
Center (VAMC) in September 1994, after a recent fall had 
increased his chronic low back pain.

At a November 1994 VA examination, the veteran reported he was 
injured in a 1968 vehicle accident in service.  The examiner said 
that the veteran's degenerative joint disease of his hips and 
knees, together with the possibility of his neck problem, may 
have started in the motor vehicle accident in 1968.  Range of 
motion of the low back was forward flexion to 20 degrees, 
backward extension to 10 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 10 degrees.  The examiner said 
there was evidence of neurological involvement because both feet 
were numb.  The diagnoses were degenerative joint disease of the 
knees, degenerative joint disease of the hips, status post 
compression fracture L1 with sequelae, and cervical diskectomy 
for a herniated C5-C6 with fusion.

In January 1995 Dr. Eckels reported that he had treated the 
veteran on 3 occasions for low back pain and on 4 occasions for 
neck pain.  On all occasions the diagnosis had been 
musculoskeletal/musculoligamentous pain.  There had been no 
evidence of neurological impairment.  Dr. Eckels reported that 
the veteran's pain and subsequent muscle spasms had responded to 
conservative measures; e.g., rest, moist heat, analgesics, and 
osteopathic manipulative therapy.  

In March 1997 a copy of a December 1993 decision by an 
administrative law judge of the Social Security Administration 
(SSA) was received.  The administrative law judge found that that 
the veteran met the criteria for disability insurance because of 
degenerative disc disease and arthritis of the cervical and 
lumbar spine, and arthritis of both knees.  The records from the 
SSA include most of the medical records earlier referred to in 
this decision.

On an April 1997 VA spine examination, the veteran reported that 
he had a neck injury in the motor vehicle accident in service in 
1968 when he also sustained a fracture of the L1 vertebra.  He 
said he had had constant back, low back, and neck pain since the 
service injury.  He reported that he had received physical 
therapy, a TENS unit and injections for his low back pain.  He 
said the physical therapy and TENS unit had not provided any 
relief and had only partial temporary relief after injections.  
He reported that he wore a back brace intermittently, and that he 
used a cane.  The examiner reviewed reports of old MRIs, CT 
scans, and X-rays of the back.  Examination of the lumbar spine 
showed forward flexion to 30 degrees, extension to 10 degrees, 
bilateral rotation to 35 degrees, and bilateral bending to 15 
degrees.  There was tenderness along the mid to lower lumbar 
spine.  Examination of the lower extremities showed painless 
passive range of motion of the hips.  He had back pain with 
passive straight leg raising on the right at 45 degrees and pain 
on the left with passive range of motion.  There was no radiation 
down the lower extremities.  X-rays showed the old compression 
fracture of L1 with a 35 to 40 percent loss of the anterior 
height of the vertebral body.  The diagnoses were: history of 
compression fracture of L1; mechanical low back pain most likely 
secondary to the history of fracture of L1 with stocking glove 
sensory loss except for the plantar surfaces of the feet, which 
is not consistent with identifiable lesions on X-ray; neck pain, 
likely mechanical neck pain, and likely as not service connected; 
and C6-7 degenerative disc disease, not service connected.  

An August 1997 MRI of the cervical spine showed degenerative disc 
disease with disc herniation and spur formation.
In October 1998 a VA physician reviewed the veteran's entire 
claims file, including opinions from previous physicians, and 
offered an opinion on the issue of service connection for a 
cervical spine condition.  He stated that the veteran's cervical 
spine symptoms were not related to the service-connected low back 
condition, and pointed out that there did not appear to be 
significant mention of neck pathology until after the veteran had 
an employment injury while working in a mine in 1991.  The VA 
doctor noted that veteran stated that he injured his neck when he 
was unable to bend down because of his service-connected back 
disability, and the doctor found the contemporaneous accounts of 
the injury (in which the veteran reported that injured his neck 
when he struck his head when arising) to be more reliable.  The 
doctor also noted the veteran's statement that he originally 
injured his neck in the motor vehicle accident during service in 
1968, but after review of the record the doctor stated that it 
was not believed that the initial accident in 1968 contributed to 
cervical spine disease.  



II.  Analysis

A. Service connection for a cervical spine disability

The veteran claims both direct and secondary service connection 
for a cervical spine disorder.  The claim for service connection 
for a cervical spine disability is well grounded, meaning 
plausible; relevant facts have been properly developed, and there 
is no further duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
arthritis will be presumed if manifest to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310.  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 8 Vet. App. 
374 (1995).

The veteran asserts that he has had a cervical spine disorder 
since the 1968 motor vehicle accident during service (in which he 
sustained his service-connected low back disorder), but the 
objective medical and other evidence demonstrates that a cervical 
spine disorder was not present in service or for many years 
later.  The treatment records at the time of the motor vehicle 
accident in service show a back and chest injury, but do not 
mention a neck injury.  X-rays of the cervical spine were normal.  
The veteran was released from active duty in 1969.  There is no 
evidence of cervical spine arthritis in the year after service as 
required for a presumption of service incurrence.  Medical 
records dated in the years immediately following service show no 
cervical spine problems.  The first post-service record of any 
neck complaints is from 1981, over 12 years after he was 
separated from service.  There are no further records of any neck 
complaints until  the employment injury in 1991.  

The veteran also argues secondary service connection and asserts 
that the 1991 employment injury of the cervical spine was caused 
by his service-connected low back disorder.  He states that he 
struck his head because he was unable to stoop because of his 
service-connected low back condition.  The early treatment 
records relate that cervical spine symptoms developed in 1991 
without an actual injury.  The later accounts of an injury first 
refer to the veteran striking his head when rising or striking 
his head when he ran into a roof.  These accounts of the neck 
injury do not suggest that the veteran's service-connected low 
back condition caused his current cervical spine disorder, based 
on the theory of inability to stoop or otherwise.  

A 1994 VA examiner stated that the veteran's neck problem may 
have started with the service vehicle accident.  A 1997 VA 
examiner stated that while the veteran's postoperative disc 
disease of the cervical spine was not related to service, the 
veteran reported some mechanical neck pain which "likely as not 
service connected."  The Board finds that these medical 
statements of a service relationship are of little or no 
probative value as they are shown to be based on the veteran's 
self-reported history of a neck injury in the vehicle accident in 
service and continued problems since, and such account is 
contradicted by historical evidence.  The more persuasive medical 
opinion is the 1998 opinion of the VA doctor who concluded that 
the vehicle accident in service in 1968 and the service-connected 
low back disorder are unrelated to the current cervical spine 
disorder; such opinion is more probative as it was based on 
careful review of historical records and is supported by detailed 
analysis.

The weight of the evidence demonstrates that the veteran's 
cervical spine disorder was not present during service or for 
many years thereafter, and was not caused by the motor vehicle 
accident or other incident of service.  The weight of the 
evidence also establishes that the service-connected low back 
condition did not cause the cervical spine disorder, nor is there 
any increment of the cervical spine disorder which is 
attributable to the service-connected low back disorder by way of 
aggravation.  Thus, neither direct nor secondary service 
connection for a cervical spine disorder is warranted.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for a cervical spine disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet.App. 49 (1990).

B.  Increased rating for residuals of a fracture of the L1 
vertebra

The veteran's claim for an increase in the 50 percent rating for 
his service-connected residuals of a fracture at L1 is well 
grounded, meaning not inherently implausible.  All relevant facts 
have been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Residuals of a fracture of a vertebra are rated 60 percent when 
there is no cord involvement but with abnormal mobility requiring 
a neck brace (jury mast).  In other cases, the condition is rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Code 5285.

Arthritis is rated based on limitation of motion of the joints 
involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.  The maximum 
rating for limitation of motion of the lumbar spine is 40 
percent, and such is assigned when severe in degree.  38 C.F.R. § 
4.71a, Code 5292.  

The veteran's current 50 percent rating for the low back disorder 
is based on a 40 percent rating for severe limitation of motion 
of the lumbar spine (Code 5292) plus a 10 percent rating for 
demonstable deformity of the L1 vertebra (Code 5285). 

The recent medical records, including VA examinations, show the 
veteran does not have abnormal mobility associated with L1 
fracture residuals, requiring a jury mast or similar device, and 
thus a 60 percent rating may not be assigned under Code 5285.

The maximum rating for lumbosacral strain is 40 percent, and such 
is assigned when severe in degree, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  This code does not permit an increased rating in the 
instant case, since the veteran is already assigned the maximum 
percent rating provided by this code.

Ankylosis of the lumbar spine is rated 40 percent when favorable 
and 50 percent when unfavorable.  38 C.F.R. § 4.71a, Code 5289.  
This code is inapplicable as the medical evidence shows the 
veteran's lumbar spine still has some motion and is not fixed in 
one position (ankylosed).

Severe intervertebral disc syndrome, with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent rating is the maximum rating for intervertebral disc 
syndrome, and is warranted when it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293.  While the veteran has some degeneration changes in the 
lumbar spine and reports some symptoms in his lower extremities, 
intervertebral disc syndrome has not been diagnosed, and, even if 
it is present, the medical evidence clearly indicates that the 
veteran does not have pronounced (60 percent) intervertebral disc 
syndrome as described in Code 5293.  Thus, a higher rating under 
this code is not permitted.

The medical evidence shows the veteran's service-connected low 
back disorder is properly rated 50 percent, based on 40 percent 
for severe limitation of motion plus an additional 10 percent for 
a demonstrable deformity of L1 vertebral body.  He does not meet 
the criteria for a higher rating under any diagnostic codes.  As 
the preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim for 
a rating in excess of 50 percent for service-connected residuals 
of a fracture of L1 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.  

An increased rating for residuals of a fracture of the L1 
vertebra is denied. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

